Citation Nr: 1531157	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  14-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1960 to December 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

This matter was before the Board in October 2014 when it was remanded for additional development.  Unfortunately, there has not been substantial compliance with the Board's directives and another remanded is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development requested in the Board's October 2014 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

The October 2014 remand directed the AOJ, inter alia, provide the Veteran a VA examination by a vocational specialist to evaluate whether the Veteran's service-connected disabilities preclude substantially gainful occupation.  Subsequent to the Board's remand, there is no indication that the Veteran was scheduled for a VA examination to assess the impact his service-connected disabilities have on his ability to obtain and maintain substantially gainful employment.  Accordingly, another remand to provide the Veteran the directed VA examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Obtain and associate with the record all VA treatment records from February 2015 to present.

2.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to address the functional effects of the Veteran's.  Notice of the examination should be documented in the claims file.  If the Veteran does not report for his examination, it should be documented in the claims file.  

The vocational specialist is requested to address the impact of the Veteran's service-connected disabilities (including adjustment disorder with depressed mood; hypertension with diabetic nephropathy; bilateral shoulder osteoarthritis, bilateral shoulder bursitis; diabetes mellitus, type II with erectile dysfunction; dry eye condition; gout of the bilateral wrists, knees, and ankles; tinnitus; healed corneal abrasion, left eye; hearing loss; and umbilical hernia) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects of the Veteran's service-connected disabilities, to include the Veteran's assertion that his service-connected disabilities aggravate one another and, in combination, cause unbearable discomfort.

A complete rationale should be given for any opinion provided.

3.  After the above is completed, if the Veteran does not meet the scheduler criteria for TDIU under 38 C.F.R. § 4.16(a) (2014), refer the claim to the Director of Compensation for consideration of an extra-schedular TDIU under 38 C.F.R. § 4.16(b) (2014).

4.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




